Motion granted and Order filed April 26, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00740-CV
                                    ____________

   IN RE GUARDIANSHIP OF THOMAS NEY HUNT, II, AN ALLEGED
                  INCAPACITATED PERSON


                On Appeal from the County Court at Law No. 3
                           Fort Bend County, Texas
                    Trial Court Cause No. 21-CPR-036072

                                     ORDER

      Before the court is appellee’s motion for assistance with reporter’s record.
Appellee states a record of a hearing the trial court held on August 16, 2021 is
necessary for preparation of appellee’s brief. The motion also states that appellee
has made several requests to the court reporter to clarify the fee for that transcript,
but those requests have been unsuccessful. This court is jointly responsible with the
trial court for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). Accordingly, the court GRANTS appellant’s motion. The official court
reporter of the County Court at Law No. 3 of Fort Bend County is ordered to inform
this court within 10 days of the date of this order what payment is required for the
record of the August 16, 2021 hearing and a date by which the record can be filed.
If the court reporter fails to do so this court may abate the appeal for a hearing in the
trial court. See Tex. R. App. P. 34.6(e)(3)

                                    PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                           2